DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the response, filed 1/17/2022.  Claims 2-21 are pending. 

Terminal Disclaimer
The terminal disclaimer filed on 1/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,896,306 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a method for scanning a color barcode, the method comprising illuminating the color barcode with white light, capturing a raw image of the color barcode with a color scanner, extracting, by a computing device, channel information from each pixel of the raw image, creating, by the computing device, a composite image using the channel information from each pixel of the raw image, and 
Regarding independent claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a system for scanning a color barcode, the system comprising activating the white light source to illuminate the color barcode with white light, capturing a raw image of the color barcode using a color scanner, extracting channel information from each pixel of the raw image, creating a composite image using the channel information from each pixel of the raw image, and extracting product information from the composite image, when taken in combination with any remaining claim limitations as recited in independent claim 11.
Regarding independent claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a self-service terminal comprising a color scanner, a white light source, and activating the white light source to illuminate the color barcode with white light, capturing a raw image of the color barcode using the color scanner, extracting channel information from each pixel of the raw image, creating a composite image using the channel information from each pixel of the raw image, and extracting product information from the composite image, when taken in combination with any remaining claim limitations as recited in independent claim 18.
Dependent claims 3-10, 12-17, & 19-21 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F, 7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.